IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2017 Term

                                                                         FILED

                                                                      June 8, 2017

                                     No. 16-0043                        released at 3:00 p.m.
                                                                      RORY L. PERRY, II CLERK

                                                                    SUPREME COURT OF APPEALS

                                                                         OF WEST VIRGINIA





                              WILLIAM F. CRAWFORD,

                              Claimant Below, Petitioner



                                          V.


                      WEST VIRGINIA DEPARTMENT OF

                      CORRECTIONS - WORK RELEASE,

                        Respondent Below, Respondent




            Appeal from the Workers’ Compensation Board of Review

                             Claim No. 2014016722

                              Appeal No. 2050637


                                     AFFIRMED




                               Submitted: May 16, 2017
                                 Filed: June 8, 2017

John Skaggs                                Jonathan J. Jacks
The Calwell Practice, LC                   Lisa Warner Hunter
Charleston, West Virginia                  Pullin, Fowler, Flanagan,
Attorney for the Petitioner                Brown & Poe, PLLC
                                           Charleston, West Virginia
Steven K. Wellman                          Attorneys for the Respondent
Jenkins Fenstermaker, PLLC
Huntington, West Virginia
Attorney for Amicus Curiae,

Defense Trial Counsel of West Virginia


JUSTICE DAVIS delivered the Opinion of the Court.

                              SYLLABUS BY THE COURT




              1.      W. Va. Code § 23-4-1e(b) (2011) (Supp. 2016) prohibits a person

confined in a state correctional facility or jail who is participating in a work-release program

from receiving workers’ compensation benefits for any injury sustained while engaged in

such work during the person’s period of confinement.




                                               i
Davis, Justice:

              In this appeal from an order of the Workers’ Compensation Board of Review

(“the Board”), Mr. William F. Crawford (“Mr. Crawford”), petitioner herein and claimant

below, challenges the Board’s finding that he is not eligible to receive workers’

compensation benefits for an injury he sustained while he was an inmate participating in a

work-release program.1 Having considered the briefs,2 the record submitted on appeal, the

relevant law, and the oral argument presented by the parties, we affirm.



                                            I.


                     FACTUAL AND PROCEDURAL HISTORY


              This case involves a former inmate, Mr. Crawford, who seeks workers’

compensation benefits for an injury he sustained during his period of confinement at the

Charleston Work Release Center.3 In order to be placed at the Charleston Work Release

Center, Mr. Crawford was required to sign a “Contract for Placement at a Work Release



              1
                 The case was before the Board on appeal from a ruling of the Worker’s
Compensation Office of Judges (“OOJ”). The Board’s order affirmed the ruling of the OOJ
that, in turn, had affirmed the decision of the Workers’ Compensation Claims Administrator.
              2
              We recognize the participation of Amicus Curiae, the Defense Trial Counsel
of West Virginia, who filed a brief in support of the respondent, the Department of
Corrections. We value the contribution of the amicus and will consider its brief in
conjunction with the parties’ arguments.
              3
              The Charleston Work Release Center has been replaced by the Charleston
Correctional Center, which was opened on May 1, 2015.

                                            1

Center.” The contract set out certain conditions for participation in a work-release program,

and provided that Mr. Crawford could be returned to his parent institution at any time. After

completing a thirty-day probationary period, Mr. Crawford was assigned to a road crew

working for the West Virginia Division of Highways (“DOH”). Inmates at the Charleston

Work Release Center, including Mr. Crawford, were able to provide work to DOH by virtue

of a “Statewide Convict Workforce Agreement” made between DOH and the West Virginia

Division of Corrections (“Corrections”),4 the respondent herein and below. Under the

particular agreement in effect at the time relevant to this appeal, which was dated April 26,

2012, Corrections would make available to DOH “a number of crews, which will vary both

according to availability of inmates and the seasonal needs of [DOH].” In return, DOH

agreed to “reimburse Corrections for inmate pay.” In addition, pursuant to the express terms

of the agreement,

                      [DOH] and Corrections agree that the inmates performing
              services under this agreement will not be employees of the State
              entitling them to any benefits such employees might have
              including, but not limited to, insurance, worker [sic]
              compensation, benefits, pensions, sick, and annual leave.


              4
               The respondent to this appeal has been incorrectly identified in the style of the
case as “Department of Corrections.” We note that the Legislature reorganized the executive
branch of state government in 1989. That reorganization, in relevant part, incorporated the
Department of Corrections into the Department of Public Safety and designated it as the
Division of Corrections. See W. Va. Code §§ 5F-2-1(e)(8) & (j) (1989) (Repl. Vol. 1990).
Thereafter, the Department of Public Safety was redesignated as the Department of Military
Affairs and Public Safety. See W. Va. Code §§ 5F-2-1(e)(7) & (j) (1992) (Repl. Vol. 1993).
The relevant provisions are now found at W. Va. Code §§ 5F-2-1(i)(8) & (o) (2011) (Repl.
Vol. 2015).

                                               2

(Emphasis added). In order to be on a road crew, Mr. Crawford also was required to sign a

Corrections document titled “Contract for Placement on Road Crew or Community Crew.”

This document established various restrictions for inmate participation on a road crew. For

example, pursuant to the contract, “[DOH] staff members have no authority to excuse an

inmate Road Crew member from work.” Moreover, “[a]ll inmate Road Crew members must

remain on their designated crew unless given written permission to leave that assigned

employment placement. An inmate Road Crew member will not be permitted to leave the

assigned crew until replaced by another person, except in cases of parole or discharge.”

Likewise, under the contract, a Corrections “Employment Officer may terminate an inmate’s

work assignment at any time or may reassign an inmate to a different work crew at his/her

discretion.”



               While working on a road crew serving DOH, Mr. Crawford’s hand was

severely injured on March 28, 2013, when it was caught in a wood chipper. His injuries

resulted in surgery and hospitalization, with medical bills in excess of $90,000 that were paid

by Corrections. Mr. Crawford was paroled soon after his release from the hospital.



               Mr. Crawford initiated a claim for workers’ compensation and, on November

15, 2013, the Claims Administrator rejected Mr. Crawford’s application for benefits based

upon its determination that he did not suffer an injury in the course of and resulting from his


                                              3

employment. The claims administrator found that Mr. Crawford was an inmate and not an

employee as defined under West Virginia Code § 23-4-1(a) (2008) (Repl. Vol. 2010). The

Office of Judges (“OOJ”) affirmed the decision of the claims administrator. The OOJ found

that Mr. Crawford was still incarcerated and an inmate while housed at the Charleston Work

Release Center. Moreover, the work agreement between Corrections and DOH made clear

that the workers from work release centers were considered inmates and not employees. The

OOJ concluded that, pursuant to West Virginia Code § 23-4-1e(b) (2011) (2016 Supp.), Mr.

Crawford was ineligible to receive workers’ compensation benefits for an injury he received

while in a work-release center performing work for DOH. The Board affirmed the Order of

the OOJ. This appeal followed. By order entered on February 16, 2017, this Court directed

the parties to file supplemental briefs. The case subsequently was submitted on briefs and

oral argument.



                                            II.


                              STANDARD OF REVIEW


              Because the Board decision under review affirmed prior rulings by the claims

administrator and the OOJ, the standards for this Court’s review of the Board’s rulings are

set out in W. Va. Code §§ 23-5-15(b & c) (2005) (Repl. Vol. 2010):

                     (b) In reviewing a decision of the board of review, the
              supreme court of appeals shall consider the record provided by
              the board and give deference to the board’s findings, reasoning
              and conclusions, in accordance with subsections (c) and (d) of

                                            4

              this section.

                      (c) If the decision of the board represents an affirmation
              of a prior ruling by both the commission and the office of judges
              that was entered on the same issue in the same claim, the
              decision of the board may be reversed or modified by the
              supreme court of appeals only if the decision is in clear violation
              of constitutional or statutory provision, is clearly the result of
              erroneous conclusions of law, or is based upon the board’s
              material misstatement or mischaracterization of particular
              components of the evidentiary record. The court may not
              conduct a de novo re-weighing of the evidentiary record. If the
              court reverses or modifies a decision of the board pursuant to
              this subsection, it shall state with specificity the basis for the
              reversal or modification and the manner in which the decision
              of the board clearly violated constitutional or statutory
              provisions, resulted from erroneous conclusions of law, or was
              based upon the board’s material misstatement or
              mischaracterization of particular components of the evidentiary
              record.

(Emphasis added). We have previously recognized, however, that this Court “review[s] de

novo legal conclusions of the Workers’ Compensation Board of Review. Johnson v. W. Va.

Office of Ins. Comm’r, 226 W. Va. 650, 654, 704 S.E.2d 650, 654 (2010).” Sheena H. ex rel.

Russell H. ex rel. L.H. v. Amfire, LLC, 235 W. Va. 132, 135, 772 S.E.2d 317, 320 (2015).

Finally, to the extent that our resolution of the case sub judice requires that we engage in

statutory construction, our review likewise is de novo. See Syl. pt. 1, Chrystal R.M. v.

Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995) (“Where the issue on an appeal from

the circuit court is clearly a question of law or involving an interpretation of a statute, we

apply a de novo standard of review.”). With regard for the forgoing standards, we address

the dispositive issues herein raised.

                                              5

                                             III.


                                       DISCUSSION


              To resolve the instant matter, we must address two issues raised in this appeal:

(1) Whether an inmate who is participating in a work-release program and is assigned to

work for a state agency is prohibited from receiving workers’ compensation benefits by

W. Va. Code § 23-4-1e(b) (2011) (Supp. 2016); and (2) Whether denying workers’

compensation benefits to an inmate who is participating in a work-release program violates

equal protection.5 We address these issues in turn.



                               A. W. Va. Code § 23-4-1e(b)

              Mr. Crawford contends that W. Va. Code § 23-4-1e(b), which he characterizes

as excluding workers’ compensation coverage for work “imposed by the administration of

the state correctional facility or jail,” is unambiguous and does not exclude workers’

compensation coverage for work-release employment because such employment is voluntary


              5
               Mr. Crawford additionally attempts to argue that denying him workers’
compensation benefits amounts to cruel and unusual punishment. We reject this issue as
inadequately briefed. See State v. White, 228 W. Va. 530, 541 n.9, 722 S.E.2d 566, 577 n.9
(2011) (“Typically, this Court will not address issues that have not been properly briefed.”);
State v. LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996) (“Although we liberally
construe briefs in determining issues presented for review, issues which are . . . mentioned
only in passing but are not supported with pertinent authority, are not considered on
appeal.”); State, Dep’t of Health & Human Res., Child Advocate Office v. Robert Morris N.,
195 W. Va. 759, 765, 466 S.E.2d 827, 833 (1995) (“[A] skeletal ‘argument,’ really nothing
more than an assertion, does not preserve a claim[.]” (internal quotations and citations
omitted)). Accord W. Va. R. App. P. Rule 10(c)(7).

                                              6

as opposed to being imposed by the administration of the state correctional facility or jail.

In support of his argument, he relies on Syllabus point 5 of State ex rel. Gillespie v. Kendrick,

164 W. Va. 599, 265 S.E.2d 537 (1980), which refers to court-granted work release pursuant

to W. Va. Code § 62-11A-1 and describes that program as a privilege.



              Agreeing that W. Va. Code § 23-4-1e(b) is unambiguous, Corrections argues

that its plain language precludes work release inmates from receiving workers’ compensation

benefits. Corrections disagrees with Mr. Crawford’s characterization of his work for DOH

as voluntary. Rather, Corrections contends that, while inmates may voluntarily request the

privilege of participating in the work-release program, once an inmate is accepted into the

program the requirement of work is imposed on inmates as a condition of their continued

participation in the work-release program.6 If for any reason an inmate fails or refuses to

work, the inmate is returned to the correctional facility from whence he or she came to

resume serving his or her term of incarceration at that facility. See, e.g., Syl., Craigo v.

Legursky, 183 W. Va. 678, 398 S.E.2d 160 (1990) (“A convict confined in the penitentiary

or medium security prison who is transferred to a work release and/or study center

established pursuant to W. Va. Code § 25-1-3 (1977) remains in the custody of officers of



              6
                Corrections explains that, during his first month housed at the Charleston
Work Release Center, Mr. Crawford, like other work-release inmates, was required to work
within the facility. Thereafter, he was given the option of finding work in the private sector
that might extend beyond his incarceration or performing work for DOH.

                                               7

the Department of Corrections. Consequently if such convict absconds from a work release

and/or study center, he shall be deemed guilty of felony escape pursuant to W. Va. Code

§ 62-8-1 (1959).”). Corrections reasons that, because Mr. Crawford would be returned to his

original facility if he violated his work agreement, the work is imposed and not voluntary.



              In our endeavor to settle the meaning of W. Va. Code § 23-4-1e(b) in the

context of the facts herein presented, we observe the well-established principle that “[t]he

primary object in construing a statute is to ascertain and give effect to the intent of the

Legislature.” Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108, 219
S.E.2d 361 (1975). Therefore, “[a] statutory provision [that] is clear and unambiguous and

plainly expresses the legislative intent will not be interpreted by the courts but will be given

full force and effect.” Syl. pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).

In other words, “[w]e look first to the statute’s language. If the text, given its plain meaning,

answers the interpretive question, the language must prevail and further inquiry is

foreclosed.” Appalachian Power Co. v. State Tax Dep’t of West Virginia, 195 W. Va. 573,

587, 466 S.E.2d 424, 438 (1995). See also Foster Found. v. Gainer, 228 W. Va. 99, 110, 717
S.E.2d 883, 894 (2011) (“Statutes whose language is plain must be applied as written.”). On

the other hand, “[a] statute that is ambiguous must be construed before it can be applied.”

Syl. pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992). See also Foster

Found. v. Gainer, 228 W. Va. at 110, 717 S.E.2d at 894 (“Statutes . . . whose language is


                                               8

ambiguous must be construed before they can be applied.”).



             Pursuant to the relevant portion of W. Va. Code § 23-4-1e,

                     (b) Notwithstanding any provision of this code to the
             contrary, no person confined in a state correctional facility or
             jail who suffers injury or a disease in the course of and resulting
             from his or her work during the period of confinement which
             work is imposed by the administration of the state correctional
             facility or jail and is not suffered during the person’s usual
             employment with his or her usual employer when not confined
             shall receive benefits under the provisions of this chapter for the
             injury or disease[.]

(Emphasis added).7 While we agree that the foregoing language is plain, we disagree with


             7
                 The full text of this code section provides:

                     (b) Notwithstanding any provision of this code to the
             contrary, no person confined in a state correctional facility or
             jail who suffers injury or a disease in the course of and resulting
             from his or her work during the period of confinement which
             work is imposed by the administration of the state correctional
             facility or jail and is not suffered during the person’s usual
             employment with his or her usual employer when not confined
             shall receive benefits under the provisions of this chapter for the
             injury or disease: Provided, That individuals otherwise confined
             in a state correctional facility or jail, or at a juvenile services
             facility, and working in a program authorized by sections
             fourteen [W. Va. Code § 25-7-14] or sixteen [W. Va. Code § 25­
             7-16] of article seven, chapter twenty-five of this code, shall be
             eligible to receive benefits under the provisions of this chapter
             while working in an authorized program. The coverage for
             benefits may be obtained either by the private entity or by
             agreement with the state agency as specified in subsection (5),
             subsection (a) of sections fourteen [W. Va. Code § 25-7-14] and
                                                                                   (continued...)

                                                9

the interpretation of that language proposed by the parties to this appeal. Disagreement as

to the meaning of the statue does not, however, render the statute vague. See T. Weston, Inc.

v. Mineral Cty., 219 W. Va. 564, 568, 638 S.E.2d 167, 171 (2006) (“The fact that parties

disagree about the meaning of a statute does not itself create ambiguity or obscure

meaning.”); In re Resseger’s Estate, 152 W. Va. 216, 220, 161 S.E.2d 257, 260 (1968)

(“That the parties disagree as to the meaning or the applicability of each [statutory] provision

does not of itself render either provision ambiguous or of doubtful, uncertain or obscure

meaning.”).



              The plain language of the foregoing statutory provision identifies two types of

work: (1) work performed during the period of confinement which work is imposed by the

administration of the state correctional facility or jail; and (2) the person’s usual employment

with his or her usual employer when not confined. Under the statute, workers’ compensation


              7
               (...continued)

              sixteen [W. Va. Code § 25-7-16] of article seven, chapter

              twenty-five of this code.


W. Va. Code § 23-4-1e(b) (2011) (Supp. 2016). The parties agree that the exceptions
contained in W. Va. Code § 25-7-14 & § 25-7-16, which pertain to the Prisoners’ Industries
Enhancement (“PIE”) program that apparently has never been implemented, do not apply to
Mr. Crawford. Corrections asserts that the different treatment afforded the PIE program,
which was crafted to comply with federal law, was to ensure that participating private
industries received no unfair advantage from using inmate workers. The purpose was not to
protect inmate workers. See McMaster v. State of Minn., 30 F.3d 976, 981 (8th Cir. 1994)
(“We conclude that Congress’ purpose in enacting the Ashurst-Sumners Act was to protect
private business, not to protect the inmate worker.”).

                                              10

benefits are not provided to a person confined in a state correctional facility or jail for an

injury sustained while the person is engaged in the first type of work, i.e., work performed

during the inmate’s period of confinement, which, as the statute plainly recognizes,

necessarily “is imposed by the administration of the state correctional facility or jail.”

Workers’ compensation benefits are, however, available to a person confined in a state

correctional facility or jail for an injury sustained while he or she is engaged in the second

type of work, that is, the person’s usual employment with his or her usual employer when not

confined.



              Accordingly, we now expressly hold that W. Va. Code § 23-4-1e(b) (2011)

(Supp. 2016) prohibits a person confined in a state correctional facility or jail who is

participating in a work-release program from receiving workers’ compensation benefits for

any injury sustained while engaged in such work during the person’s period of confinement.8



              Applying the foregoing holding to the facts of the instant case, it is clear that

Mr. Crawford is not entitled to workers’ compensation benefits for the injury he sustained.

Mr. Crawford was injured during his period of confinement while participating in a work-

release program through the Charleston Work Release Center, which is a state correctional


              8
              We reach this holding based upon Mr. Crawford’s employment by a state
agency, and we render no decision regarding an incarcerated inmate’s employment by a
private employer, as those are not the facts presently before us.

                                             11

facility.   See W. Va. Code § 25-1-3(d) (2013) (Repl. Vol. 2013) (providing “[t]he

Commissioner of Corrections may establish work and study release units as extensions and

subsidiaries of those state institutions under his or her control and authority” (emphasis

added)); Syl., in part, Craigo v. Legursky, 183 W. Va. 678, 398 S.E.2d 160 (“A convict

confined in the penitentiary or medium security prison who is transferred to a work release

and/or study center established pursuant to W. Va. Code § 25-1-3 [(2013) (Repl. Vol. 2013)]

remains in the custody of officers of the Department of Corrections.”). Therefore, we find

no error in the Board’s ruling that Mr. Crawford was not entitled to workers’ compensation

benefits pursuant to W. Va. Code § 23-4-1e(b).9



                                    B. Equal Protection

               Mr. Crawford additionally argues that his equal protection rights have been

violated insofar as he is a member of a class in which all persons are not treated equally. He



               9
                 Also raised in this appeal is the question of whether Mr. Crawford qualified
as an “employee” pursuant to W. Va. Code § 23-2-1a (1999) (Repl. Vol. 2010). However,
this question is rendered moot by our determination that Mr. Crawford is barred from
receiving workers’ compensation benefits by operation of W. Va. Code § 23-4-1e(b), which,
by its own terms, prevails over other provisions of the Code. See W. Va. Code § 23-4-1e(b)
(beginning with “[n]otwithstanding any provision of this code to the contrary . . . .”). See
also State ex rel. Canterbury v. Paul, 205 W. Va. 665, 669 n.2, 520 S.E.2d 662, 666 n.2
(1999) (“‘Moot questions or abstract propositions, the decision of which would avail nothing
in the determination of controverted rights of persons or property, are not properly cognizable
by a court.’” (quoting Syl. pt. 1, State ex rel. Lilly v. Carter, 63 W. Va. 684, 60 S.E. 873
(1908))). Accord Syl. pt. 4, Cline v. Mirandy, 234 W. Va. 427, 765 S.E.2d 583 (2014);
Syl. pt. 1, State ex rel. Durkin v. Neely, 166 W. Va. 553, 276 S.E.2d 311 (1981).

                                              12

contends that some incarcerated prisoners who work while serving their period of

confinement, i.e., those who work for private employers, are mandated to receive workers’

compensation, while those, such as himself, who work for a state agency, are not. Mr.

Crawford avers that, had he been doing the same work for a private employer, he would have

received workers’ compensation benefits.            He argues that the denial of workers’

compensation benefits to work-release inmates serving a state agency advances no reasonable

government interest, nor is there a rational basis for such a denial.10



              Corrections contends that Mr. Crawford’s argument fails because he cannot

establish that he was discriminated against as compared to other incarcerated individuals.

In this regard, Corrections avers that Mr. Crawford had the opportunity to seek private

employment. Corrections further asserts that it has not been established in the record that

work-release inmates working in the private sector actually receive workers’ compensation

benefits.11 Nevertheless, Corrections contends that, even if discrimination is found, any such

              10
               Mr. Crawford additionally asserts that he was released from custody upon his
release from the hospital. He claims that his lack of treatment has put him at a significant
disadvantage in re-entering society. Mr. Crawford fails to identify any specific treatment that
was denied to him. Instead, according to the appellate record, Mr. Crawford received
treatment for his injury at a cost in excess of $90,000, which amount was paid by
Corrections.
              11
               The only evidence in the record pertaining to whether work release inmates
working in the private sector receive workers’ compensation was the following deposition
testimony by Mr. Jeff Stinnett, Administrator of the Charleston Work Release Center:

                                                                                (continued...)

                                              13

discrimination bears a rational basis to a proper governmental purpose in that there is a

substantial governmental interest in maintaining fair business practices and a fiscally sound

state budget. Corrections explains that, if the private sector was permitted to employ inmates

without providing the benefits afforded to other employees, the businesses would receive an

unfair advantage in competition versus other private businesses not utilizing inmates.

Corrections finally argues that imposing a duty on state agencies to provide workers’

compensation for inmate workers would have a substantial negative impact on the State’s

budget.



              The right to equal protection is expressly provided by the Fourteenth

Amendment to the United States Constitution, which declares in relevant part that “[n]o state

shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

Likewise, this Court has recognized that “West Virginia’s constitutional equal protection

principle is a part of the Due Process Clause found in Article III, Section 10 of the West

Virginia Constitution.” Syl. pt. 4, Israel by Israel v. West Virginia Secondary Sch. Activities


              11
                (...continued)
                      Q.     And would those wages [earned by inmates
              working for private employers] be reported[,] if you know, by
              the employers as towards their Workers’ Compensation
              premiums?

                     ....

                     A.      As far as I know, yes.

                                              14

Comm’n, 182 W. Va. 454, 388 S.E.2d 480 (1989). In practice, “[e]qual protection of the law

is implicated when a classification treats similarly situated persons in a disadvantageous

manner. The claimed discrimination must be a product of state action as distinguished from

a purely private activity.” Syl. pt. 2, id. Accord Syl. pt. 4, Kanawha Cty. Pub. Library Bd.

v. Board of Educ. of Cty. of Kanawha, 231 W. Va. 386, 745 S.E.2d 424 (2013).



              Under the facts herein presented, we need not address the existence of a

rational basis or whether the denial of workers’ compensation benefits to inmates bears a

reasonable relationship to a proper governmental purpose,12 because we find there has been


              12
                   This Court has held that,

                     “‘“‘“[w]here economic rights are concerned, we look to
              see whether the classification is a rational one based on social,
              economic, historic or geographic factors, whether it bears a
              reasonable relationship to a proper governmental purpose, and
              whether all persons within the class are treated equally. Where
              such classification is rational and bears the requisite reasonable
              relationship, the statute does not violate Section 10 of Article III
              of the West Virginia Constitution, which is our equal protection
              clause.” Syllabus Point 7, [as modified,] Atchinson v. Erwin,
              [172] W. Va. [8], 302 S.E.2d 78 (1983).’ Syllabus Point 4, as
              modified, Hartsock-Flesher Candy Co. v. Wheeling Wholesale
              Grocery Co., [174] W. Va. [538], 328 S.E.2d 144 (1984).” Syl.
              pt. 4, Gibson v. West Virginia Department of Highways, 185
W. Va. 214, 406 S.E.2d 440 (1991).’ Syllabus Point 2,
              Robinson v. Charleston Area Medical Center, 186 W. Va. 720,
              414 S.E.2d 877 (1991).” Syllabus point 2, E.H. v. Matin, 189
W. Va. 102, 428 S.E.2d 523 (1993).

                                                                                     (continued...)

                                               15

no violation of Mr. Crawford’s equal protection rights. Assuming, arguendo, that inmates

who work for private businesses through the work-release program do, in fact, receive

workers’ compensation benefits, the receipt of such benefits does not demonstrate

disadvantageous treatment of inmates who instead work for a state agency. Clearly both

classes of inmates receive treatment for work-related injuries. With respect to privately

employed inmates who presumptively receive workers’ compensation benefits, we note that

the Legislature has declared its intention that the Workers’ Compensation Code operate, in

part, “to assure the quick and efficient delivery of indemnity and medical benefits to injured

workers.” W. Va. Code § 23-1-1 (2007) (Repl. Vol. 2010). Likewise, inmates working for

a state agency, such as DOH, receive treatment for their injuries provided by Corrections:

“[t]here is no question that a governmental unit, such as [a] Correctional Center, has an

‘obligation to provide medical care for those whom it is punishing by incarceration.’ Estelle

v. Gamble, 429 U.S. at 103, 97 S. Ct. at 290, 50 L. Ed. 2d at 259 (1976).” Nobles v. Duncil,

202 W. Va. 523, 533, 505 S.E.2d 442, 452 (1998). It is clear, therefore, that all inmates

participating in a work-release program receive treatment for their injuries sustained in the

course of and resulting from their work.13 In the case of inmates assigned to a state agency,

              12
                  (...continued)
Syl. pt. 1, State ex rel. Boan v. Richardson, 198 W. Va. 545, 482 S.E.2d 162 (1996), modified
on other grounds as recognized by Fitzgerald v. Fitzgerald, 219 W. Va. 774, 783, 639 S.E.2d
866, 875 (2006).
              13
              We recognize that there are disability benefits provided under workers’
compensation in addition to medical treatment benefits; however, the parties have not raised
                                                                              (continued...)

                                             16

treatment is paid for by Corrections. Indeed, Mr. Crawford has admitted that Corrections

paid more than $90,000 for the treatment of his injury. In the case of inmates working for

private employers who subscribe to workers’ compensation, treatment is paid for by the

employer through such coverage.14 Under these circumstances, we find no equal protection

violation.



                                             IV.


                                      CONCLUSION


              Based upon the foregoing discussion, we affirm the December 21, 2015,

decision of the Workers’ Compensation Board of Review finding that Mr. Crawford is not




              13
                (...continued)
those specific benefits in their equal protection arguments. Instead, the parties have referred
to workers’ compensation in a general sense. Because the parties have not briefed specific
workers’ compensation disability benefits, we will not address the same.
              14
                 Mr. Crawford relies on State ex rel. Boan v. Richardson, 198 W. Va. 545, 482
S.E.2d 162 (1996), in support of his equal protection argument. We find this case is
distinguishable and not supportive of Mr. Crawford’s position. In Boan, this Court found
that W. Va. Code § 23-4-23 (1994) violated equal protection insofar as it reduced permanent
total disability benefits to individuals receiving old age social security benefits. The
conclusion reached by this Court was based upon the fact that old age social security benefits
served a different purpose than permanent total disability benefits. In the instant matter, all
inmates receive treatment for work-related injuries, it is merely the source of payment for
those injuries that differs.

                                              17

eligible to receive workers’ compensation benefits for an injury he sustained while he was

an inmate participating in a work-release program.



                                                                                Affirmed.




                                           18